          Case 2:19-cv-06078-JMG Document 32 Filed 06/17/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

MARNIE O'BRIEN,                                      :
                     Plaintiff,                      :
                                                     :
                     v.                              :      Civil No. 2:19-cv-06078-JMG
                                                     :
THE MIDDLE EAST FORUM, et al.,                       :
                  Defendants.                        :
__________________________________________


                             NOTICE OF STATUS CONFERENCE

      AND NOW, this 17th day of June, 2020, upon consideration of Counsels’ E-Mail dated June

16, 2020, IT IS HEREBY ORDERED THAT:

      1. Lead counsel shall call via telephone for a Status Conference in the above-captioned

          matter in Chambers before Judge John M. Gallagher on Thursday, June 25, 2020 at

          1:00 PM, at the United States District Court located at 504 West Hamilton Street, Suite

          4701, Allentown, Pennsylvania 18101.

      2. Lead trial counsel must attend the telephone conference. Counsel should come

          prepared to discuss the current status of the case.

      The Parties are advised that the United States Magistrate Judge assigned to this Court is the

Honorable Timothy R. Rice.



                                                     For the Court,


                                                     /s/Brian R. Dixon
                                                     Brian R. Dixon
                                                     Deputy Clerk for Judge John M. Gallagher
